ORDER

PER CURIAM.
Defendant was charged by information with three counts of deviate sexual assault in the first degree, § 566.070, RSMo 1986. He was convicted by a jury of one count and acquitted on the other two counts. The court sentenced him to a prison term of seven years. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).